Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158643 & (12)(17)(18)                                                                                   David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158643
                                                                    COA: 344667
                                                                    Macomb CC: 2017-003740-FH
  PETER UGOCHUKWU EMOKAH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to dismiss the application for leave to appeal is
  considered, and it is GRANTED. The application for leave to appeal is DISMISSED
  with prejudice.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2019
         t0319
                                                                               Clerk